Acknowledgment — Sentencing Options and Supervision Conditions

UNITED STATES DISTRICT COURT
District of New Hampshire

UNITED STATES OF AMERICA
V. _ ACKNOWLEDGMENT
Timothy Adjutant Case Number: 1:19CR00090-1-SM
Defendant

1, Timothy Adjutant, acknowledge that | have received, reviewed and understand the proposed Sentencing
Options and Supervision Conditions filed by the U.S. Probation Office in this case.

Date:

 

 

 

Defefise Counsel

cc: Defendant
U.S. Attorney
U.S, Marshal
U.S, Probation
Defense Counsel

USDCNH-103 (10-14)
